Citation Nr: 0105571	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of dislocation of the little finger of the left, non-
dominant, hand.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to August 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for the left 
little finger disability, and assigned a noncompensable (zero 
percent) disability rating effective September 6, 1997.

It is noted that the veteran had previously perfected an 
appeal to a September 1995 rating decision which had denied 
his claim of entitlement to nonservice-connected pension 
benefits.  However, he was subsequently granted nonservice-
connected pension benefits by a February 1997 rating 
decision.  In view of the foregoing, this issue has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Despite the veteran's complaints of left little finger 
pain, there is no medical evidence that the disability is 
manifested by extremely unfavorable ankylosis, nor metacarpal 
resection with more than one-half of the bone lost, nor 
impairment reasonably analogous thereto.

2.  X-ray examination of the left little finger revealed no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality; the soft tissues appeared normal.

3.  The evidence on file does not support a finding that the 
veteran's left little finger disability presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of dislocation of the little finger of the left 
hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5156, 5227 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records reflect 
that he was treated in March 1965 for complaints of an injury 
to his hand.  On his June 1965 separation examination, it was 
noted that the veteran had had a dislocation of the 5th 
phalanges, left hand, April 1965, no complications, no 
sequelae.  Subsequent records from August 1965 note that he 
complained of pain in the left 5th finger, which had been 
injured several months earlier.  It was noted that he had a 
small bony spur on the ulnar side of the 5th metacarpal 
distal end which was painful, and might require removal.  An 
orthopedic consult was recommended before separation.  

The record reflects that the veteran was granted nonservice-
connected pension benefits by a February 1997 rating decision 
due to degenerative disc disease/arthritis and strain of the 
cervical and thoracic-lumbar spines, depression, left 
shoulder strain, scars, and inguinal hernia, bilateral.  It 
was stated that the veteran was entitled to an extraschedular 
permanent and total disability rating considering the level 
of disability and other factors, such as his age, education, 
and occupational background.

The evidence on file at the time of the February 1997 rating 
decision included VA medical examinations dated in March and 
April 1996, as well as private medical records dated from 
August 1992 to December 1996.  These records reflect that the 
veteran sustained a work-related injury in March 1992, and, 
as a result, was unable to continue in his job as a reliable 
staff engineer.  However, these records contain no pertinent 
findings regarding the veteran's left little finger.

In September 1997, the veteran submitted his claim of 
entitlement to service connection for a disability of the 
left little finger.  He asserted that he experienced severe 
pain in the little finger joints of the left hand, and that 
this pain prevented him from being able to use his left hand 
for typing for long periods of time.

VA medical records were subsequently added to the file which 
cover a period from April 1996 to September 1997.  These 
records show treatment for various medical problems, 
including low back pain and chronic sinusitis.  However, 
these records contain no pertinent findings regarding the 
veteran's left little finger.

Service connection was granted for status post dislocation 
little finger, left hand, by a February 1998 rating decision.  
A noncompensable disability rating was assigned, effective 
September 6, 1997.  

The veteran appealed the February 1998 rating decision to the 
Board, contending that he was entitled to a compensable 
disability rating.  

Additional medical records were subsequently added to the 
file, including records from a Dr. Gold, a Dr. Keyvanfar, and 
AV Chiro-Sport.  However, these records primarily concern 
treatment for the veteran's back problems, and contain no 
pertinent findings regarding his left little finger.

The veteran underwent a VA arranged medical examination of 
his left little finger in July 1999.  At the time of this 
examination, the examiner stated that no medical records were 
reviewed.  The veteran reported that his left little finger 
was dislocated by blunt force in 1963 or 1964 when he was in 
the military.  He had been having more problems with the same 
hand in 1994, and he had been diagnosed with some post-
dislocation, non-dominant hand problems in 1997.  The veteran 
also reported that he used to be a computer work processor.  
He reported that he used to be able to type 55 wpm, with 100 
percent accuracy.  However, due to his little finger 
problems, he contended that he could not type as he did 
before.  For example, when he was tested in 1994, his 
keyboarding showed only 41 wpm, with 100 percent accuracy.  
It was also noted that the veteran had been involved in an 
automobile accident in 1997, but, at that time, his hands 
were not injured.  Nonetheless, presumably the left hand 
squeezed during the accident, which caused some pain in the 
previously injured little finger.  The veteran reported that 
he had been experiencing left fourth and fifth finger joint 
pain, as well as swelling.  Additionally, he had been 
experiencing some left third finger pain.  It was noted that 
the veteran had submitted a written dissertation of his 
symptomatology, which dated back to 1994.  His latest 
complaint was that of sharp pain in the left hand throughout 
the day, as well as pain in the left thumb and wrist.  It was 
also noted that the veteran was taking medication for 
nonservice-connected neck and lower back pain, and that the 
veteran was reportedly told that he had spondylolisthesis of 
the lumbar spine and the cervical spine.

On examination, the examiner noted that the veteran was able 
to make a tight fist.  In fact, it was emphasized that he was 
able to reach all the creases of the palms with the tips of 
the fingers, with DIP and MP flexion to 90 degrees and PIP 
flexion to 100 degrees.  Approximation of the fingers 
appeared to be intact.  Further, the veteran's hand strength 
appeared to be normal as well.  It was noted that he could 
tie his shoelaces and fasten buttons.  Also, he could pick up 
a piece of paper and tear it with the affected hand.  There 
was no problem with significant grasping or picking up a pen.  
As far as examination of the hand was concerned, the examiner 
noted that the left hypothenar muscles seemed to be somewhat 
atrophic.  There was diminished pinprick sensation of the 
left fourth and fifth fingers.  Also, soft touch and 
vibration sensations were found to be diminished considerably 
in these two fingers of the left hand.  Moreover, there was 
some tenderness on the distal portion of the corresponding 
metacarpal bones of the fourth and fifth fingers, especially 
the fourth finger on decompression.  There was also mild PIP 
and metacarpal phalangeal joint tenderness upon 
decompression.

X-rays of the veteran's left fingers and hand revealed no 
evidence of fracture, dislocation, or other osseous or 
articular abnormality.  The regional soft tissues appeared 
normal.  Overall impression was that no abnormality was 
demonstrated.

Based on the foregoing, the examiner diagnosed status post 
dislocation, little finger, left hand (non-dominant).  
Further, the examiner noted that the veteran had left fifth 
finger dislocation of the MP joints in the past, and had been 
experiencing, what seemed to be, traumatic arthritis, 
although he did not have significant limitation of range of 
motion.  Also, traumatic arthritis was not confirmed by 
current X-rays.  However, the veteran did have ulnar nerve 
hypoesthesia.  The examiner opined that ulnar nerve 
involvement was most likely related to the cervical disease 
that the veteran had, rather than to his service-connected 
little finger dislocation.  Moreover, the examiner stated 
that the affected function was that the little finger had 
very little function on grasping, pushing, and pulling.  The 
examiner stated that the veteran's assessment of his hand was 
based on the other fingers, more so than the affected fifth 
finger.  Nevertheless, it was noted that the fifth finger had 
tenderness on passive extension.  As far as the effect on the 
veteran's job, the examiner opined that this would be mild to 
moderate, due to the fact that his job required a lot of 
keyboarding, for which all of the fingers were used equally.  
Regarding the veteran's activities of daily living, the 
examiner opined that the effect would be very minimal.

Thereafter, a statement from D. E. Eckel, a private doctor of 
chiropractic medicine, was added to the file, dated in 
September 1999.  It was noted that the veteran had sought a 
second opinion on X-rays of his left hand taken in July 1999.  
Dr. Eckel stated that he agreed that the X-rays demonstrated 
no abnormalities.  It was noted that the veteran was 
concerned as to why there was a bony spur in June 1965, but 
not in July 1999.  Dr. Eckel stated that it was well 
documented that bone is a living Osteoblastic (building of 
bone) and Osteoclastic (the re-absorption of bone) structure 
of our body.  This would explain how the June 1965 spur was 
most likely absorbed.  Dr. Eckel also noted that the chronic 
myofascial pain could continue for years after the stress to 
that particular bone had been altered.  Moreover, Dr. Eckel 
stated that due to the veteran's altered biomechanics and 
weakened left extremity he now ambulated with the assistance 
of a walking cane.  It was noted that the cane was gripped in 
the left hand.  Dr. Eckel opined that this, in conjunction 
with typing and repetitive motion of keyboard activity was 
most likely the causative agent for exacerbating his 
underlying long term chronic hand and finger condition.  
Additionally, it was noted that healing of an injury of this 
type would typically result in adhesions and scarring of the 
injured areas, and, thus, the normal degenerative processes 
associated with aging were prematurely altered.  It was 
stated that this often resulted in localized chronic pain, 
most prevalently with changes in weather, times of stress, 
fatigue or overexertion.  Exacerbation and remissions were 
common, and might be provoked by ordinary activities of daily 
living.  Precipitating factors were noted to be muscular 
exertion and/or increased muscular activity.

The veteran has submitted several statements contending that 
he should be awarded an extra-schedular rating for his left 
little finger disability on the basis of marked interference 
with employment.  He essentially contends that his left 
little finger impairs his ability to obtain and/or retain 
employment as a typist.  In support of his contentions, the 
veteran has submitted Certificates of Achievement dated in 
April 1994 concerning courses he took in keyboarding.  One 
Certificate reflects that he achieved 46 wpm/100 percent 
accuracy, while the other reflects 41 "WPG"/100 percent 
accuracy.  However, a copy of a 5 Minute Typing Test 
submitted by the veteran in December 1999 reflects that his 
rate of speed was 30.8 wpm, and that he had 3 errors.  It was 
stated that the 4th and 5th fingers of the hand started to 
hurt and get swollen approximately 4 minutes and 30 seconds 
into typing.

In a November 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the noncompensable disability rating 
for the veteran's left little finger.  The RO found that the 
left little finger was not ankylosed or frozen, nor did the 
evidence show that the service-connected residuals produced 
sufficient impairment to support a compensable evaluation.  
Additionally, the RO noted that the veteran had contended 
that he was entitled to an extraschedular rating.  However, 
the RO found that his reasoning was based on his age and 
other disabilities and not his service-connected disability.  
The RO found that the evidence did not show treatment or 
hospitalization for the veteran's service-connected 
disability, nor did it show that the disability resulted in 
marked interference with employment.  Consequently, the RO 
concluded that the disability did not warrant extraschedular 
consideration.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The VA rating schedule does not contain specific criteria for 
evaluating residuals of dislocation of the left little 
finger.  When an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries to be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.  

The veteran's service-connected left little finger disability 
is rated as noncompensable under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  Under Diagnostic Code 5227, a 
noncompensable evaluation is assigned for ankylosis of 
fingers (major or minor hand) other than the index finger, 
thumb or middle finger.  In a notation following Diagnostic 
Code 5227, it is provided that extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156. 

Under Diagnostic Code 5156, a rating of 10 percent is 
assigned for little finger (major or minor hand) amputation 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  A maximum rating of 20 percent is 
assigned for little finger (major or minor hand) amputation 
with metacarpal resection (more than one-half the bone lost).  
A note following this Diagnostic Code provides that the 
single finger amputation ratings are the only applicable 
ratings for amputations of whole or part of single fingers.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  VA has a duty to assist the veteran in developing 
facts pertinent to his claim, and to notify him of the 
evidence necessary to complete an application for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Here, VA has accorded the veteran an 
examination in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  Further, the RO has advised the 
veteran of the evidence necessary to complete his claim, and 
there does not appear to be any pertinent medical evidence 
that is not of record or requested by the RO.  Thus, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in developing the facts pertinent to this claim.  No 
further assistance to the veteran is required to comply with 
the duty to assist.

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a compensable 
disability rating for his left little finger disorder.

As noted above, Diagnostic Code 5227 only provides for a 
compensable disability rating when there is extremely 
unfavorable ankylosis.  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  Here, the record reflects that the veteran has 
complained of pain in his left little finger, and that it 
increases in severity on use.  Further, the 5 Minute Typing 
Test submitted in December 1999 reflects that both the 4th 
and 5th fingers of the left hand had pain and swelling after 
4 minutes and 30 seconds of typing.  However, the July 1999 
VA medical examination contains no objective evidence that 
the left little finger is manifest by extremely unfavorable 
ankylosis, nor impairment reasonably analogous thereto.  As 
stated above, the examiner noted that the veteran was able to 
make a tight fist, and it was emphasized that he was able to 
reach all the creases of the palms with the tips of the 
fingers, with DIP and MP flexion to 90 degrees and PIP 
flexion to 100 degrees.  In short, this does not support a 
finding of immobility and consolidation of the left little 
finger.

The Board acknowledges that the July 1999 VA examiner noted 
that there was diminished pinprick sensation of the left 
fourth and fifth fingers.  Additionally, soft touch and 
vibration sensations were found to be diminished considerably 
in these two fingers of the left hand.  Moreover, there was 
some tenderness on the distal portion of the corresponding 
metacarpal bones of the fourth and fifth fingers, especially 
the fourth finger on decompression.  There was also mild PIP 
and metacarpal phalangeal joint tenderness upon 
decompression.  Further, the examiner stated that the 
affected function was that the little finger had very little 
function on grasping, pushing, and pulling.  However, this 
evidence of tenderness in the left little finger still does 
not show that the finger is manifested by extremely 
unfavorable immobility and consolidation in that the veteran 
still has some functional ability with his left little 
finger.

The Board also finds that the medical evidence does not 
support a finding that his left little finger disorder is 
manifest by amputation with metacarpal resection with more 
than one-half of the bone lost, nor impairment reasonably 
analogous thereto.  As stated above, X-rays of the veteran's 
left fingers and hand taken in July 1999 revealed no evidence 
of fracture, dislocation, or other osseous or articular 
abnormality.  The regional soft tissues appeared normal.  
Overall impression was that no abnormality was demonstrated.  
Also, Dr. Eckel concurred that these X-rays demonstrated no 
abnormalities.

The Board concludes that the findings of the July 1999 VA 
examiner are entitled to more weight than that of Dr. Eckel 
concerning the functional impairment of the veteran's left 
little finger.  Although Dr. Eckel noted that he had reviewed 
the July 1999 X-rays, and provided an opinion regarding the 
symptomatology of the left hand, he provided no objective 
findings regarding the left little finger such as range of 
motion.  

The Board concurs with the finding that the veteran's left 
little finger does not present such an exceptional or unusual 
disability picture as to warrant assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  

There is no evidence that the veteran has any post-service 
hospitalization because of his left little finger, nor does 
the veteran contend otherwise.  

Regarding the veteran's allegations of interference with 
employment, the Board notes that the medical records reflect 
that he lost his position as a reliable staff engineer due to 
his nonservice-connected cervical and lumbar spine disorders, 
which were incurred as a result of his March 1992 work-
related injury.  Moreover, the July 1999 VA examiner stated 
that the veteran's assessment of his hand was based on the 
other fingers, more so than the affected fifth finger.  Only 
the veteran's service-connected disability is for 
consideration in determining whether he is entitled to a 
compensable disability rating on a schedular or 
extraschedular basis.  Furthermore, the examiner opined that 
the affected fifth finger would have a mild to moderate 
effect on the veteran's job due to the fact that his job 
required a lot of keyboarding, for which all of the fingers 
were used equally.  (Emphasis added).  In short, while this 
evidence indicates that there is some level of impairment, it 
does not support a finding that there is marked interference 
with employment.  (Emphasis added).  Additionally, it is 
noted that the examiner found that the effect of the finger 
disorder on the veteran's activities of daily living would be 
very minimal.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable disability rating for his left little finger 
disorder.  Thus, the Board concludes that the preponderance 
of the evidence is against the claim, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it making the above determination it has 
taken into consideration the requirements of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, and has determined that they do not 
permit a compensable disability rating.  These regulations 
are applicable in the instant case because the veteran has 
reported that his left little finger is manifest by pain and 
resulting functional impairment.  Despite these subjective 
complaints, the record does not contain objective evidence by 
which it can be factually ascertained that there is or would 
be any functional impairment attributable to the veteran's 
complaints of left little finger pain which would warrant a 
schedular rating in excess of the noncompensable evaluation 
currently in effect.  Therefore, the factors to be considered 
pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide 
any basis for a compensable disability rating in the instant 
case.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's left little finger disorder met 
or nearly approximated the criteria necessary for a 
compensable disability rating.  As noted above, neither the 
VA or private medical treatment records on file contain any 
pertinent findings regarding the left finger.  


ORDER

Entitlement to a compensable disability rating for residuals 
of dislocation of the little finger of the left hand is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

